Citation Nr: 1605460	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-03 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, as due to herbicide exposure, to include Agent Orange. 


REPRESENTATION

Appellant represented by:	Harold H. Hoffman III, Esq. 


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United State Navy from March 1966 to December 1969. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for service connection.

By way of procedural history, in June 2014, the Board denied the Veteran's claim of service connection for prostate cancer. The Veteran, thereafter, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In an Order dated in July 2015, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case to the VA. 

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e), to include non-Hodgkin's lymphoma, will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6) and 3.309(e) (2014).  A veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).  

Not all herbicide agent exposure qualifies for presumptive service connection, however. 38 U.S.C.A. § 1116 (f) states that any herbicide agent containing dioxin or containing 2, 4 dichlorophenoxyacetic acid is a qualifying herbicide agent.  According to 38 C.F.R. § 3.307 (a)(6), a qualifying herbicide means a chemical of the type that was used in support of U.S. and allied forces in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  This specifically includes the chemical compounds and mixtures known as 2, 4-D; 2, 4, 5-T and its contaminant TCDD; cacodylic acid; and, picloram.  

A review of the Veteran's VA treatment records reveal that the Veteran was diagnosed with prostate cancer. The Veteran alleges that his prostate cancer is the result of his in-service exposure to herbicides, to include Agent Orange, and that circumstances of his military service should fall under the presumption for service connection described above. 

As a preliminary matter, the Board notes that the evidence does not show, and the Veteran has not asserted that he actually set foot on the land mass of the Republic of Vietnam, nor that the ship he served on, the USS Hornet (CVS-12), ever operated in brown water. Therefore, exposure to herbicides as a presumptive matter is not a question at bar; instead, and as outlined by the Court in its remand directive, the question is, if the evidence demonstrates actual and direct exposure to herbicides during his service onboard the USS Hornet. 

To this end, the Veteran, throughout the appeals period, has continuously and consistently asserted that he was exposed to herbicides while cleaning and fueling helicopters while stationed on the USS Hornet. He explicitly states that such helicopters were sent on combat missions and landed on the land mass of the Republic of Vietnam where herbicides such as Agent Orange were deployed. The Veteran, and his representative, asserts these helicopters carried debris, dust, dirt, and foliage, which contained residues of Agent Orange from the land mass, back to the ship. The Veteran, therefore, alleges that such debris and dust, which he was exposed to when these helicopters landed and while cleaning and refueling them, caused him to inhale, breathe, and come in contact with Agent Orange. 

The Board also notes the lay statements from various helicopter pilots obtained and submitted by the Veteran regarding such exposure. In summation, all such statements attested to the fact that such combat missions produced residual debris/dirt, or residue, of Agent Orange of their aircrafts, of which those personnel who worked on such aircrafts subsequent to missions were most certainly exposed to such herbicides. Such assertion is further corroborated by various scientific and medical articles submitted by the Veteran. 

The military records associated with the Veteran's claims file reveals that the Veteran did in-fact serve on the USS Hornet from June 1966 to December 1969, as a pump and pipeline specialist, which corroborates the Veteran's contention that he fueled and cleaned helicopters. However, such records fails to confirm or refute the type of missions such helicopters carried out during the Veteran's tour, and also fail to identify whether the locations in which such helicopters landed were in areas sprayed by herbicides. As pointed out by the Courts in its remand, the record previously obtained by the VA only show that such missions did not transport, test, use, or stored herbicide, which the Court found failed to speak to the type of exposure claimed by the Veteran, which has nothing to do with the use, transportation or storage of such herbicides. As such, remand is necessary to obtain more exacting records specific to the claimed use and location of the aircrafts the Veteran has alleged in his claim for service connection.     

Furthermore, the Court, in its directive, also ordered the VA to determine as to whether such type of exposure to herbicide, as described by the Veteran is possible. The Board finds that such inquiry is a scientific one, and far outside the realm of what a lay person such as the Veteran, or the Board, is competent to provide. While the Board acknowledge the lay statement provided by the helicopter pilots, as well as the Veteran himself, such complex scientific matters such as exposure to Agent Orange based on residual dust and residue on aircrafts requires specialized education, training, and experience, of which the Veteran and the pilots have not demonstrated they possess. As such, it is requested that the RO/AOJ seek an opinion, report, or other appropriate evidence from an environmental toxicologist specializing in Agent Orange and related chemicals to address the issue of whether the Veteran was exposed to herbicides, to include Agent Orange during his active duty service.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request from the appropriate record depositories the mission data for helicopters which landed on the USS Hornet (CVS-12) during the Veteran's tour, from June 1966 to December 1969. The AOJ should seek out the location and dates of such missions, to specifically include if such missions included landing on the land mass of Vietnam.  

A response, negative or positive, should be associated with the claims file for any efforts made. Requests shall continue until it is determined that the records sought do not exist or that further efforts to obtain the records would be futile.

2. After the above have been accomplished, the AOJ should seek an opinion, report, or other appropriate evidence from an environmental toxicologist specializing in Agent Orange and related chemicals to address the question of whether it is at least as likely as not that the Veteran was exposed to herbicides, to include Agent Orange during service on the USS Hornet. 

Among the reports the RO should obtain to be associated with the record, should be the 1994 report by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides, Division of Health Promotion and Disease Prevention, Institute of Medicine, entitled Veterans and Agent Orange-Health Effects of Herbicides Used in Vietnam. 

3. After the above has been completed, the RO should obtain an examination and opinion from a suitably qualified examiner.  This report should discuss the etiology of the Veteran's prostate cancer, as due to herbicide exposure, to include Agent Orange, addressing whether it is at least as likely as not that the Veteran's disorder is caused by/etiologically related to, or aggravated (permanently worsened beyond normal progression) by any incident of his military service, to include any potential exposure to herbicides.

a. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  The examiner should also consider all lay evidence either located in the file or reported by the Veteran.  In addition, the examiner is requested to please comment on report or evidence obtained in accordance with the directives in this remand.

b. All testing deemed necessary should be performed. 

c. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claim. If the determination of the claim remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




